Citation Nr: 1752849	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  09-44 908	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation greater than  10 percent for the right knee disability. 

2.  Entitlement to an evaluation greater than 10 percent for the left knee disability.  

3.  Entitlement to service connection for a right ankle and foot disability.  

4.  Entitlement to service connection for a  right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran  had active service from April 1987 to September 1987, and from January 1988 to October 1991.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file has been reviewed and considered, to include a transcript of the September 2017 Board hearing presided over by the undersigned Veterans Law Judge. 


FINDING OF FACT

In the September 2017 hearing before the Board, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claims on appeal, listed above, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn these claims on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


